 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 April Beyrent,                                            Case No. 2:17-cv-02446-JAD-DJA

 4             Plaintiff
         v.                                                     Order Adopting Report and
 5                                                                  Recommendation
   Nancy A. Berryhill, Acting Commissioner of
 6 Social Security Administration,
                                                                    [ECF Nos. 22, 25, 29]
 7             Defendant

 8

 9            Plaintiff April Beyrent brings this action to challenge the Social Security Commissioner’s

10 denial of her request for disability-insurance benefits under Title II of the Social Security Act.

11 The magistrate judge has evaluated the briefing in this case and recommends that I deny

12 Beyrent’s motion to remand and grant the Commissioner’s cross-motion to affirm that decision. 1

13 The deadline for objections to that recommendation passed without objection or any request to

14 extend the deadline to file one. “[N]o review is required of a magistrate judge’s report and

15 recommendation unless objections are filed.” 2

16            IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

17 [ECF No. 29] is ADOPTED in full;

18            IT IS FURTHER ORDERED that the Motion to Remand [ECF No. 22] is DENIED, and

19 the Cross-motion to Affirm [ECF No. 25] is GRANTED;

20

21

22
     1
         ECF No. 29.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS

 2 CASE.

 3         Dated: August 19, 2019

 4                                                   _________________________________
                                                                  ____
                                                                     _ ______
                                                                           ____
                                                                           ____
                                                                              ____
                                                                                ____ ____
                                                                                      __ _
                                                     U.S. District Judg
                                                                   Judge
                                                                     dge Jennifer
                                                                     dg          eerr A.
                                                                           J nnifer
                                                                           Je         A. Dorsey
                                                                                         D
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              2
